     Case 1:19-cv-03283-DLC Document 105 Filed 09/17/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRANSPERFECT GLOBAL, INC.,             :
                                       :
                         Plaintiff,    :              19cv3283 (DLC)
               -v-                     :
                                       :                   Order
LIONBRIDGE TECHNOLOGIES, INC. and      :
H.I.G. MIDDLE MARKET, LLC,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     On September 11, 2020, the defendants filed a letter

seeking an order compelling the plaintiff and Phil Shawe, owner

and CEO of TransPerfect Global, Inc., to produce documents.           The

letter describes three categories of documents.        On September

15, the plaintiff and Mr. Shawe filed a letter opposing the

defendants’ request.   Having reviewed the parties’ letters, it

is hereby

     ORDERED that the plaintiff and Mr. Shawe shall produce the

documents described in the first category, which are described

as relating to Mr. Shawe’s alleged misconduct during the auction

process.

     IT IS FURTHER ORDERED that the plaintiff shall produce the

documents sought regarding the plaintiff’s IT system.
     Case 1:19-cv-03283-DLC Document 105 Filed 09/17/20 Page 2 of 2


     IT IS FURTHER ORDERED that with respect to Mr. Shawe’s

communications with potential lenders during the auction, the

parties will discuss whether the agreement of the plaintiff and

Mr. Shawe, as captured in the September 15 letter, is sufficient

to resolve the dispute.

Dated:    New York, New York
          September 17, 2020


                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                   2
